DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/25/2021 to the Office Action mailed on 11/30/2020 is acknowledged.

Claim Status
Claims 52 and 54-70 are pending. 
Claims 1-51 were previously canceled and claim 53 is canceled.
Claims 52 and 70 are currently amended.
Claims 52 and 54-70 have been examined.
Claims 52 and 54- 70 are rejected.
Priority
	Priority to application 62/867596 filed on 06/27/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claim 53 under 35 U.S.C. 103 as being unpatentable over Boye et al. (Highly Efficient Delivery of Adeno-Associated Viral Vectors to the Primate Retina, Published 2016) in view of 
The rejection of clams 52 and 54-70 under 35 U.S.C. 103 as being unpatentable over Boye et al. (Highly Efficient Delivery of Adeno-Associated Viral Vectors to the Primate Retina, Published 2016) in view of Scaria et al. (US Patent Application Publication 2017/0096683 A1, Published 04/06/2017) is withdrawn in view of the amendments to claims and Applicant’s arguments.

This is a new ground of rejection.
Claims 52 and 54-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scaria et al. (US Patent Application Publication 2017/0096683 A1, Published 04/06/2017) in view of Chaudhuri et al. (US Patent 7144870 B2, Published 12/05/2006).
The claims are directed to a method of delivering a cargo such as a heterologous nucleic acid sequence which encodes a therapeutic agent such as rhodopsin, comprising administering to the eye of the subject a rAAV particle comprises a capsid and cargo admixed with hyaluronic acid. 
Scaria et al. teach enhanced gene therapy for ocular disorders comprising improved rAAV (abstract). In some embodiments the method provides for delivering heterologous nucleic acid to the eye of an individual comprising administering a rAAV particle comprising rAAV capside such as rAAV2, rAAV vector comprising heterologous nucleic acid  and at least one AAV inverted terminal repeat (paragraph 0007). In some embodiments the rAAv comprises AAV2 and/or AAV6 capsid (paragraph 0008). The heterologous nucleic acid encodes a therapeutic polypeptide or therapeutic nucleic acid and the heterologous nucleic acid is operably linked to a promoter suitable for expression of the therapeutic polypeptide or therapeutic nucleic acid in one or more retinal cell types such as photoreceptor cell, a retinal pigmented epithelial cells, bipolar cells, horizontal cells, amacrine cells, muller cells, and/or ganglion cells (paragraph 0012). The heterologous nucleic acid is used to treat an ocular disorder 12 to 50 x1012 genome copies/ml (paragraph 0205). In some embodiments, the miR-708 is used in combination with a nucleic acid encoding a wild-type rhodopsin, either as part of the same rAAV vector or as part of a second rAAV vector (paragraph 0171). 
Scaria et al. lacks a teaching wherein the rAAV is admixed with hyaluronic acid.
Chaudhuri et al. teach improved delivery of adenoviral vectors/gene therapy (abstract). “The inventors have made the surprising and unexpected discovery that high molecular weight hyaluron or vitreous significantly enhances the expression of transgenes introduced by adenovirus and adenoviral vectors. This unexpected property of these compositions enables the modulation of transgenes introduced by adenovirus and adenoviral and related vectors. In particular embodiments, cells are contacted with high molecular weight hyaluron or vitreous such that expression of adenoviral 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add hyaluronic acid to the method of Scaria et al. and have a reasonable expectation of success. One would have been motivated to do so in order to enhance expression of transgenes of the rAAV2 vectors of Scaria et al. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/25/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617